DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 2/28/22 have been received. Claims 1, 3, 4, and 8 have been amended. Claim 2 has been cancelled. Claims 11-19 have been withdrawn.
Election/Restrictions
3.	This application is in condition for allowance except for the presence of claims 11-19 directed to an invention non-elected with traverse in the reply filed on 12/22/21. Please cancel claims 11-19 as per Examiner’s Amendment below. 
Drawings
4.	The drawings were received on 2/28/22.  These drawings are accepted.
Claim Rejections - 35 USC § 102
5.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Hara (JP2007053051(A)) on claim(s) 1, 5, 7, and 10 is/are withdrawn because the Applicant amended the claims.
EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Corless on 3/14/22.

7.	Please cancel claims 11-19.
8.	Claim 5 has been amended to: The method of claim [[0]] 1, further comprising: calculating, by the controller, a convection coefficient based on the heat output of the fuel cell, a radiator fan cooling capacity based on the time of operation of the fuel cell, and a difference between the temperature of the coolant of the fuel cell and the ambient temperature.
9.	Claim 6 has been amended to: The method of claim [[0]] 5, further comprising: calculating, by the controller, an integration of a product of the convection coefficient and the difference between the temperature of the coolant of the fuel cell and the ambient temperature over the time of operation of the fuel cell.
10.	Claim 7 has been amended to: The method of claim [[0]] 1, further comprising: calculating, by the controller, an integration of the heat output of the fuel cell over the time of operation of the fuel cell.
11.	Claim 8 has been amended to: A method of controlling power of a fuel cell, comprising: receiving, by a controller, a plurality of inputs including a heat output of the fuel cell, an ambient temperature, a temperature of a coolant of the fuel cell, and a time of operation of the fuel cell; 4Application No. 16/837,642Docket No.: 058299-507FO1US Reply to Office Action of January 12, 2022 calculating, by the controller, an accumulation of cooling from convection based on the plurality of inputs; calculating, by the controller, an accumulation of heat generated from the fuel cell based on the accumulation of cooling from convection and the plurality of inputs; calculating, by the controller, a cooling ratio based on the accumulation of cooling from convection and the accumulation of heat generated from the fuel cell; and adjusting, by the controller, a maximum allowable current of the fuel cell based on the cooling ratio, the method further comprising: determining, by [[the]] a processor, that the heat output of the fuel 
12.	Claim 9 has been amended to: The method of claim [[0]] 8, wherein the first predetermined threshold is about 0 kW, the second predetermined threshold is about 10 °C, and the third predetermined threshold is about 56 °C.
13.	Claim 10 has been amended to: The method of claim [[0]] 1, further comprising: operating, by the controller, a vehicle based on the adjusting of the maximum allowable current of the fuel cell based on the cooling ratio.
Allowable Subject Matter
14.	Claims 1, and 3-10 are allowed.
15.	The following is an examiner’s statement of reasons for allowance: Previously indicated allowable subject matter was incorporated into the independent claims, thus rendering it also allowable.  The reasons for allowance are substantially the same as provided in the Office Action mailed 1/12/22 and apply herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724